     Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 1 of 12 PageID #:2896




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION



SANDERLING MANAGEMENT LTD.,

              Plaintiff,                       Case No. 1:20-cv-04627

              v.

SNAP INC.,
                                               Judge John Robert Blakey
              Defendant.


                     MEMORANDUM OPINION AND ORDER

        Plaintiff Sanderling Management Ltd. sues Defendant Snap Inc., the creator

of the popular Snapchat application, claiming that Snapchat’s “lens” and “filter”

features infringe three of its patents in violation of the federal patent statute.

Defendant now moves to transfer this case to the United States District Court for the

Central District of California pursuant to 28 U.S.C. § 1404(a). [20]. Plaintiff opposes

the motion to transfer and moves in the alternative to obtain venue discovery. [33].

For the reasons explained below, this Court grants Defendant’s motion to transfer

[20] and denies Plaintiff’s request for venue discovery [33].

I.      Factual Background

        Defendant operates a camera and social media company and offers the popular

Snapchat application, a social media platform through which users can share images

and videos. [1] at ¶¶ 24–25. As part of its advertising business, Defendant offers

“filters” and “lenses” to create branded images and videos for businesses and users



                                           1
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 2 of 12 PageID #:2897




on Snapchat. Id. at ¶¶ 13–18, 24–29. According to the complaint, these filters and

lenses bring a substantial source of revenue for Defendant, who has publicly stated

that it monetizes its business primarily through advertising products like sponsored

lenses and sponsored filters. Id. at ¶ 15.

      Plaintiff is a limited company incorporated in, and maintaining its principal

office in, the British Virgin Islands. Id. at ¶ 2. Plaintiff’s founder, Michael Jacobs,

invented the three patents at issue in the case; Jacobs in turn assigned his patent

rights to Plaintiff. Id. at ¶¶ 8–9. Plaintiff claims that certain Snapchat features

infringe the three patents, and accordingly, sues Defendant for patent infringement

under 35 U.S.C. §§ 271 et seq. [1] at ¶¶ 30–105.

      In moving to transfer, Defendant has submitted extrinsic evidence in the form

of declarations from two of its employees.       First, Yurii Monastyrshyn (a senior

director of engineering for Defendant) submitted a declaration stating that:

Defendant maintains its headquarters in Santa Monica, California; all heads of

business operation for Defendant work in its Santa Monica office; 1,616 of

Defendant’s 3,797 employees work in Santa Monica; and that Defendant maintains

three sponsored lens teams throughout the United States, the largest of which also

works in Santa Monica. [21-1] at ¶¶ 3–6. Only one small sponsored lens team works

in Chicago, but that team comprises only two employees whose managers work in

Santa Monica. Id. at ¶ 6. Montastyrshyn also states that the developers responsible

for engineering and coding sponsored lenses work only in Santa Monica. Id. at ¶ 8.

Similarly, the vast majority of individuals knowledgeable about promotional




                                             2
   Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 3 of 12 PageID #:2898




campaigns for filters and lenses, the design, development, and functionality of lenses

and filters, the promotion and monetization of filters and lenses, and the sales,

revenue, and expenses relating to the Snapchat application all work in Santa

Monica. Id. at ¶ 9.      According to Montastyrshyn, Defendant sells and markets

Snapchat’s filters and lenses to users throughout the United States and the world.

Id. at ¶ 11.

       Defendant’s senior manager for advertiser solutions, Katelyn Kroneman, also

submitted a declaration.      [21-2].   In her declaration, Kroneman asserts that

Defendant employs only about fifty people in its Chicago office, and that 90% of these

employees work in sales and marketing. Id. at ¶ 3. Two employees in Defendant’s

Chicago office work on “pre-coding design of sponsored lenses for certain advertising

clients,” but neither codes Snap lenses, works on any aspect of Snap filters, accesses

database repositories containing the Snapchat application source code as part of their

day-to-day duties, or accesses technical documents detailing the functionality of

Snapchat application lenses. Id. at ¶¶ 4–5. In addition, Kroneman states that no

lens or filter developers or coders work in Defendant’s Chicago office. Id. at ¶ 6.

Similarly, no source code development for the Snapchat application, including lenses

and filters, occurs in the Chicago office. Id. at ¶ 7.

       On this record, Defendant moves to transfer venue under 28 U.S.C. § 1404(a)

to the U.S. District Court for the Central District of California, the venue in which it

maintains its Santa Monica headquarters. [20].




                                            3
      Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 4 of 12 PageID #:2899




II.      Legal Standard

         28 U.S.C. § 1404(a) provides: “For the convenience of parties and witnesses, in

the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.” The decision to transfer venue

under § 1404(a) requires this Court to weigh both the convenience of the parties and

various public-interest considerations. In re Ryze Claims Sols., LLC, 968 F.3d 701,

707–08 (7th Cir. 2020). This weighing “involves a large degree of subtlety and

latitude, and, therefore, is committed to the sound discretion of the trial judge.”

Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219 (7th Cir. 1986). As the moving

party, Defendant bears the burden of demonstrating that the Central District of

California is “clearly more convenient.” Id. at 219–20.

         Courts in this district utilize a three-part test in assessing whether to transfer

a case under § 1404(a). This Court will grant transfer if: (1) venue is proper in both

this Court and the transferee court; (2) transfer is more convenient for the parties

and witnesses; and (3) transfer serves the interest of justice. 3DD LLC v. Creative

Visions, Inc., No. 20-CV-03462, 2021 WL 83504, at *3 (N.D. Ill. Jan. 11, 2021); Bland

v. Edward D. Jones & Co., L.P., No. 18-CV-03673, 2020 WL 7027595, at *8 (N.D. Ill.

Nov. 30, 2020); Esposito v. Airbnb Action, LLC, No. 20 C 2713, 2020 WL 6825685, at

*1 (N.D. Ill. Nov. 20, 2020). The parties agree that venue is proper both in this Court

and in the Central District of California, so this Court need only consider the




                                             4
   Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 5 of 12 PageID #:2900




convenience of the parties and witnesses and the interest of justice.

III.   Analysis

       A.     Convenience of the Parties and Witnesses

       To evaluate the relative convenience of the venues, this Court considers the

following factors (1) Plaintiff’s choice of forum; (2) the situs of the material events; (3)

the relative ease of access to sources of proof; and (4) the convenience of the parties

and witnesses. Research Automation, Inc. v. Schrader-Bridgeport Int’l, Inc., 626 F.3d

973, 978 (7th Cir. 2010); Bland, 2020 WL 7027595, at *8; Luedtke v. Firebird

Trucking, Inc., No. 20-CV-03376, 2020 WL 8093510, at *1 (N.D. Ill. Nov. 16, 2020).

              1.     Plaintiff’s Choice of Forum

       First, the Seventh Circuit has cautioned that unless “the balance is strongly in

favor of the defendant, the plaintiff’s choice of forum should rarely be disturbed.” In

re Nat’l Presto Indus., 347 F.3d 662, 664 (7th Cir. 2003). Notwithstanding, where a

plaintiff does not reside in his chosen forum, or the forum has weak connections to

the case, courts owe substantially less deference to the plaintiff’s choice. Knight v.

Baxter Healthcare Corp., No. 20 C 1652, 2020 WL 6287404, at *2 (N.D. Ill. Oct. 27,

2020); Post Media Sys. LLC v. Apple Inc., No. 19 C 5538, 2020 WL 833089, at *2 (N.D.

Ill. Feb. 20, 2020); Body Sci. LLC v. Bos. Sci. Corp., 846 F. Supp. 2d 980, 992 (N.D.

Ill. 2012).

       As Plaintiff is incorporated and located in the British Virgin Islands, this

district is not its home forum. [1] at ¶ 2. Nor does this district have any material

connection to the operative facts giving rise to the litigation.          As Defendant’s




                                             5
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 6 of 12 PageID #:2901




unrebutted evidence demonstrates, Defendant maintains only a small Chicago office,

and none of these Chicago-based employees codes Snap lenses, works on any aspect

of Snap filters, accesses database repositories containing the Snapchat application

source code as part of their day-to-day duties, or accesses technical documents

detailing the functionality of Snapchat application lenses. [21-2] at ¶¶ 3–7. Given

the minimal connection between this case and this district, this Court affords

Plaintiff’s choice of forum substantially less weight.

             2.     Situs of Material Events

      In determining the situs of material events in patent infringement cases,

courts “focus on the location of the infringer’s principal place of business since these

cases center on the infringer’s activities and documents.” Post Media, 2020 WL

833089, at *2; see also Medline Indus., Inc. v. C.R. Bard, Inc., No. 17 C 7216, 2018

WL 1616957, at *2 (N.D. Ill. Apr. 4, 2018); Qurio Holdings, Inc. v. DIRECTV, LLC,

No. 14-CV-7502, 2015 WL 1943278, at *4 (N.D. Ill. Apr. 29, 2015).

      Here, the situs of material events rests in Santa Monica, California, where

Defendant maintains its principal place of business and employs its developers

responsible for engineering and coding sponsored lenses, as well as most of the

employees most knowledgeable about the design, development, and functionality of

lenses and filters. [21-1] at ¶¶ 4–6, 8–9. This factor thus weighs strongly in favor of

transfer.

             3.     Access to Sources of Proof

      Next, Defendant argues that because the relevant information resides at its




                                           6
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 7 of 12 PageID #:2902




Santa Monica headquarters, this factor favors transfer to the Central District of

California. [21] at 8–9. The location of records has, however, become a neutral factor

in determining convenience, “given the ease of transferring and transporting

documentary and digital evidence.” Luedtke, 2020 WL 8093510, at *2; Moore v.

Magiera Diesel Injection Servs., Inc., No. 18-cv-3762, 2019 WL 2502029, at *9 (N.D.

Ill. June 17, 2019). This factor thus weighs neither in favor nor against transfer.

             4.     Convenience of the Parties and Witnesses

                    a.    The Parties

      When considering the convenience of the parties, “a court should consider the

parties’ respective residence and their ability to bear the expenses of litigating in a

particular forum.” Body Science, 846 F. Supp. 2d at 996–97 (citing Hanley v. Omarc,

Inc., 6 F. Supp. 2d 770, 776 (N.D. Ill. 1998)). This factor weighs in favor of transfer

if Defendant must travel if the case proceeds here, but Plaintiff must travel

regardless of whether this court grants transfer.      Id. at 997 (citing Ambrose v.

Steelcase, Inc., No. 02-cv-2753, 2002 WL 1447871, at *4 (N.D. Ill. July 3, 2002)); see

Post Media, 2020 WL 833089, at *3 (finding the convenience to the parties favored

transfer because the defendant “need only travel if we deny transfer” while the

plaintiff “must travel regardless of our decision”). That is the case here. Defendant

would only need to travel if the case remains here, while Plaintiff must travel

regardless. The convenience to the parties thus weighs in favor of transfer.

             b.     The Witnesses

      The convenience of the witnesses constitutes the most important factor in the




                                          7
   Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 8 of 12 PageID #:2903




transfer analysis. Knight, 2020 WL 6287404, at *3; Body Science, 846 F. Supp. 2d at

995–96. This factor similarly weighs heavily in favor of transfer. The unrebutted

evidence shows that Defendant’s key business and technical witnesses relating to

Snapchat’s lenses and filters all reside in Santa Monica. [21-1] at ¶¶ 4–10. In

contrast, Plaintiff identifies no key witnesses in this district, see [33] at 13–14, and

does not dispute Defendant’s assertion that the inventor of the patents, Michael

Jacobs, lives in Israel, and must therefore travel regardless, see [21] at 14; see

generally [33].

      In sum, in assessing the convenience element of the transfer analysis, the

balance of the factors weighs in favor of transfer to the Central District of California.

      B.     Interest of Justice

      This Court must also consider whether the transfer serves the interest of

justice. Research Automation, 626 F.3d at 978 (“The ‘interest of justice’ is a separate

element of the transfer analysis that relates to the efficient administration of the

court system.”). In analyzing the interest of justice, this Court considers: (1) the speed

at which the case will proceed to trial in the transferor and potential transferee

forums; (2) each court’s familiarity with the applicable law; (3) the desirability of

resolving controversies in each locale; and (4) the relation of each community to the

occurrence at issue. In re Ryze, 968 F.3d at 708. A discussed below, the balance of

these factors also weighs in favor of transfer.

             1.     Speed to Trial

      The first of these factors—speed to trial—is neutral. Defendant argues that




                                            8
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 9 of 12 PageID #:2904




Central District of California is faster than this district in terms of “time-to-trial,”

[21] at 15, but such statistics are inherently imprecise, Fed. Trade Comm’n v. Big Dog

Sols. LLC, No. 16-CV-6607, 2016 WL 5391391, at *4 (N.D. Ill. Sept. 27, 2016).

Moreover, this Court is more than willing to set an early and firm trial date for the

parties within the average “time-to-trial” metric in the Central District of California.

             2.     Familiarity with Applicable Law

      The next factor—familiarity with applicable law—is similarly neutral. This

Court and the transferee court have equal familiarity with matters involving federal

law, including patent infringement.       Bureau of Consumer Fin. Prot. v. Fifth Third

Bank, Nat’l Ass’n, No. 20-CV-01683, 2021 WL 534658, at *5 (N.D. Ill. Feb. 12, 2021)

(“Since this action is brought under federal law, ‘a judge in a particular district has

no inherent advantage over [a] judge in other districts.’”) (quoting SEC v. Kasirer,

No. 04 C 4340, 2005 WL 645246, at *3 (N.D. Ill. Mar. 21, 2005)); RAH Color Techs.

LLC v. Xerox Corp., No. 17-CV-06813, 2018 WL 9539781, at *4 (N.D. Ill. Sept. 24,

2018) (“The competing fora’s respective familiarities with the law is a non-issue in a

patent infringement action, where each potential forum is assumed to have the same

familiarity with the applicable law.”).

             3.     Desirability of Resolving Controversies in Each Locale
                    and Relation of Each Community

      When analyzing these factors in transfers involving patent infringement, the

forum where the accused infringer researched, developed, tested, marketed, and sold

the accused product has the greatest interest. RAH Color, 2018 WL 9539781, at *4;

see also Heil Co. v. Curotto Can Co., No. 02-cv-782, 2004 WL 725737, at *3 (N.D. Ill.



                                             9
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 10 of 12 PageID #:2905




Mar. 30, 2004) (“Illinois does not have a strong interest in adjudicating a case between

two companies neither of which is located in this State, and California has a greater

interest in resolving a patent infringement action involving a company

headquartered in California.”).     As discussed above, the technical and business

aspects of the allegedly infringing Snapchat features all center in Santa Monica.

Moreover, the Central District of California has a “significant interest in addressing

a grievance against a corporation located within their jurisdiction.” Lewis v. Grote

Indus., Inc., 841 F. Supp. 2d 1049, 1056 (N.D. Ill. 2012). And although Defendant

markets its features to users and companies in this district, it also does so throughout

the country and the world. [21-1] at ¶ 11. Thus, this district does not have any

greater interest than any other in resolving the case. See Lewis, 841 F. Supp. 2d at

1056 (finding that the “Northern District of Illinois's interest is entitled to diminished

weight, as it is an interest common to the many districts in which Grote sells its

products”); see also Post Media, 2020 WL 833089, at *4 (“While the product was

distributed throughout the United States—and in Illinois—the design, engineering,

and marketing of the accused functionalities was conducted by a company based in

California.”). Thus, this Court finds that the Central District of California has both

the strongest relationship to the case and the strongest interest in resolving the case.

      In sum, like the “convenience” factors, the “interest of justice” factors similarly

favor transfer. Accordingly, Defendant has met its burden in demonstrating that the

Central District of California is “clearly more convenient.” Coffey, 796 F.2d at 219–




                                           10
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 11 of 12 PageID #:2906




20.

      C.     Venue Discovery

      This Court finally addresses Plaintiff’s request for venue discovery. Plaintiff

claims it needs venue discovery to test the evidence set forth in Defendant’s

declarations. [33] at 16. The decision to allow limited discovery into venue rests

within this Court’s discretion. See BillingNetwork Patent, Inc. v. Modernizing Med.,

Inc., No. 17 C 5636, 2017 WL 5146008, at *4 (N.D. Ill. Nov. 6, 2017). This Court will

not exercise that discretion here, however, as Plaintiff has not persuaded this Court

that additional discovery would alter the analysis in this case. Defendant has already

provided sworn declarations concerning the locations of relevant witnesses and

documents; Defendant has also produced to Plaintiff a list of key witnesses in its

initial disclosures, stating that each of them lives in California. [42] at 5 n.3, 17.

Plaintiff does not suggest that these declarations or disclosures are false, nor does it

identify any concrete information that it needs to support its venue arguments. This

Court therefore finds venue discovery unwarranted in this case.               See, e.g.,

BillingNetwork, 2017 WL 5146008, at *4 (denying venue discovery where the

defendant had already provided venue-related discovery and the plaintiff did not

“suggest that Defendant’s counsel refused to provide any requested information” nor

identified “concrete information that it would seek to support venue”).

IV.   Conclusion

      Because transfer serves the convenience of the parties and the witnesses as

well as the interests of justice, this Court grants Defendant’s motion to transfer to




                                          11
  Case: 1:20-cv-04627 Document #: 76 Filed: 03/05/21 Page 12 of 12 PageID #:2907




the Central District of California [20] and denies Plaintiff’s request for venue

discovery [33]. This Court grants Plaintiff’s motion for leave to file a reply [74] but

will leave it to the transferee court to consider the merits of Defendant’s motion to

dismiss [17], Plaintiff’s motion to compel [38], Defendant’s motion for entry of source

code inspection protocol [53]; [55], and Plaintiff’s motion for sanctions and to modify

the case management order [65]. The Court strikes the 3/8/21 motion hearing date.

The Clerk is directed to transfer this case forthwith to the United States District

Court for the Central District of California.

Dated: March 5, 2021

                                                Entered:


                                                ____________________________
                                                John Robert Blakey
                                                United States District Judge




                                          12
